Case 17-22306-JAD   Doc 68   Filed 10/10/19 Entered 10/10/19 08:16:35   Desc Main
                             Document     Page 1 of 2




                                                                        FILED
                                                                        10/10/19 8:14 am
                                                                        CLERK
                                                                        U.S. BANKRUPTCY
                                                                        COURT - WDPA
Case 17-22306-JAD   Doc 68   Filed 10/10/19 Entered 10/10/19 08:16:35   Desc Main
                             Document     Page 2 of 2
